
	
		II
		111th CONGRESS
		1st Session
		S. 1932
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2009
			Mr. McCain (for himself
			 and Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to allow members of the Armed Forces who served on active duty on or after
		  September 11, 2001, to be eligible to participate in the Troops-to-Teachers
		  Program, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Post 9/11 Troops to Teachers
			 Enhancement Act.
		2.Years of service
			 requirements; stipend
			(a)Years of service
			 requirementsSection 2303(a)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6673(a)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 or at the end of subparagraph (B);
					(B)by striking the
			 period at the end of subparagraph (C) and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(D)commencing on or after September 11, 2001,
				serves not less than 90 continuous days on active duty (as such term is defined
				in section 101(d)(1) of title 10, United States Code, except that such term
				does not include a period of service described in paragraphs (1) through (3) of
				section 3311(d) of title 38, United States Code) in the Armed Forces (excluding
				service on active duty in entry level or skills training) and, after completion
				of such service, is discharged or released as follows:
								(i)A discharge from active duty in the Armed
				Forces with an honorable discharge.
								(ii)A
				release after service on active duty in the Armed Forces characterized by the
				Secretary concerned as honorable service and placement on the retired list,
				transfer to the Fleet Reserve or Fleet Marine Corps Reserve, or placement on
				the temporary disability retired list.
								(iii)A release from
				active duty in the Armed Forces for further service in a reserve component of
				the Armed Forces after service on active duty characterized by the Secretary
				concerned as honorable service.
								;
				and
					(2)in paragraph
			 (2)(A)(i), by striking 6 or more years and inserting 4 or
			 more years.
				3.Definition of
			 local educational agency and public charter schools
			(a)AmendmentSection 2304(a)(1)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6674(a)(1)(B)) is amended by
			 striking high-need local educational agency or public charter school, as
			 such terms are defined in section 2101 and inserting local
			 educational agency receiving funding under part A of title I or public charter
			 school (as such term is defined in section 2102).
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect 30 days after the date of enactment of this
			 Act.
			4.Advisory
			 BoardChapter A of subpart 1
			 of part C of title II of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6671 et seq.) is amended by adding at the end the following:
			
				2308.Advisory
				Board
					(a)EstablishmentNot later than 120 days after the date of
				enactment of the Post 9/11 Troops to Teachers
				Enhancement Act, the Secretary, in consultation with the
				Secretary of Defense, shall establish an Advisory Board composed of—
						(1)a representative from the Defense Activity
				for Non-Traditional Education Support Division of the Department of
				Defense;
						(2)a representative
				from the Department of Innovation and Improvement of the Department of
				Education;
						(3)representatives
				from 3 State offices that operate to recruit eligible members of the Armed
				Forces for participation in the Program and facilitating the employment of
				participants in the Program as elementary school teachers, secondary school
				teachers, and vocational or technical teachers; and
						(4)a representative
				from each of 3 veteran service organizations.
						(b)DutiesThe
				Advisory Board established under subsection (a) shall—
						(1)collect, consider,
				and disseminate feedback from participants and State offices described in
				subsection (a)(3) on—
							(A)the best practices
				for improving recruitment of eligible members of the Armed Forces in States,
				local educational agencies, and public charter schools underserved by the
				Program;
							(B)ensuring that
				high-need local educational agencies and public charter schools are aware of
				the Program and how to participate in it;
							(C)coordinating the
				goals of the Program with other Federal, State, and local education needs and
				programs; and
							(D)other activities
				that the Advisory Board determines necessary; and
							(2)not later than 1
				year after the date of enactment of the Post
				9/11 Troops to Teachers Enhancement Act, and annually thereafter,
				in consultation with the Secretary, prepare and submit a report
				to the Committee on Health, Education, Labor, and Pensions of the Senate, the
				Committee on Armed Services of the Senate, the Committee on Education and Labor
				of the House of Representatives, and the Committee on Armed Services of the
				House of Representatives, which shall include—
							(A)information with
				respect to the activities of the Advisory Board;
							(B)information with
				respect to the Program, including—
								(i)the number of
				participants in the Program;
								(ii)the number of
				States participating in the Program;
								(iii)local
				educational agencies and schools where participants are employed;
								(iv)the grade levels
				at which participants teach;
								(v)the academic
				subjects taught by participants;
								(vi)rates of
				retention of participants by the local educational agencies and public charter
				schools employing participants;
								(vii)other
				demographic information as may be necessary to evaluate the effectiveness of
				the Program; and
								(viii)a review of the
				stipend and bonus available to participants under subsections (c) and (d)(1) of
				section 2304; and
								(C)recommendations
				for—
								(i)improvements to
				local, State, and Federal recruitment and retention efforts;
								(ii)legislative or
				executive policy changes to improve the Program, enhance participant
				experience, and increase participation in the Program; and
								(iii)other changes
				necessary to ensure that the Program is meeting the purpose described in
				section
				2302(a).
								.
		5.Authorization of
			 AppropriationsSection 2321(b)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6691(b)) is
			 amended to read as follows:
			
				(b)ReservationFrom the funds appropriated to carry out
				this subpart for each of fiscal years 2010 through 2014, the Secretary shall
				reserve $50,000,000 to carry out chapter A for each such fiscal
				year.
				.
		
